People v Smith (2015 NY Slip Op 05214)





People v Smith


2015 NY Slip Op 05214


Decided on June 17, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 17, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

REINALDO E. RIVERA, J.P.
JEFFREY A. COHEN
SYLVIA O. HINDS-RADIX
BETSY BARROS, JJ.


2013-02339
 (Ind. No. 1341-12)

[*1]The People of the State of New York, respondent,
vMatthew R. Smith, also known as Kasiin Ali Bey, appellant.


Robert C. Mitchell, Riverhead, N.Y. (Adrienne Wallace of counsel), for appellant.
Thomas J. Spota, District Attorney, Riverhead, N.Y. (Lauren Tan of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the Supreme Court, Suffolk County (Condon, J.), rendered February 8, 2013, convicting him of aggravated unlicensed operation of a motor vehicle in the first degree, false personation, and failure to obey a traffic control device, upon a jury verdict, and imposing sentence.
ORDERED that the judgment is affirmed.
Contrary to the defendant's contention, although the Supreme Court was unable to conduct a searching inquiry of the defendant with respect to the implications of self-representation, such an inability was due to the defendant's own conduct, and the record, as a whole, demonstrates that he made a knowing, voluntary, and intelligent decision, expressed through word and deed, to waive his right to counsel and to proceed pro se (see People v Lineberger, 98 NY2d 662; People v Sloane, 262 AD2d 431). Furthermore, the court did not improvidently exercise its discretion in failing, sua sponte, to order a competency examination (see CPL 730.30[1]; People v Morgan, 87 NY2d 878, 879; People v Pelaez, 100 AD3d 803, 804; People v Simpson, 52 AD3d 846, 847).
RIVERA, J.P., COHEN, HINDS-RADIX and BARROS, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court